In an action, inter alia, for a judgment declaring that a certain road is a public road owned and controlled by the plaintiff Town of Deerpark, the plaintiff appeals (1) from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 3, 1996, which, after a hearing, denied its motion for a preliminary injunction, and (2) as limited by its brief, from so much of an order of the same court, dated October 15, 1996, as, upon renewal, adhered to its original determination.
Ordered that the appeal from the order dated July 3, 1996, is dismissed, as that order was superseded by the order dated October 15, 1996, made upon renewal; and it is further,
Ordered that the order dated October 15, 1996, is affirmed insofar as appealed from; and it is further,
*488Ordered that the respondent is awarded one bill of costs.
The Town did not make out all of the elements necessary to obtain a preliminary injunction in that it did not show the likelihood of success on the merits (see, Grant Co. v Srogi, 52 NY2d 496, 517). Therefore, the Supreme Court properly denied its motion for a preliminary injunction. Miller, J. P., Joy, Gold-stein and Florio, JJ., concur.